Case: 1:20-cv-00632-SJD-KLL Doc #: 10 Filed: 11/17/20 Page: 1 of 2 PAGEID #: 199

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Mike Redford,
Plaintiff(s),

Case Number: 1:20cv632
VS.

Judge Susan J. Dlott
Unirush Financial Service, LLC, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on October 15, 2020 a Report and Recommendation (Doc.
4). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 5).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's motion to proceed in forma pauperis (Doc. 1) is DENIED.

Plaintiff is ordered to pay the full $400 fee ($350 filing fee plus $50 administrative fee)
required to commence this action within thirty days (30) days, and that plaintiff be notified that
his failure to pay the full $400 fee within thirty days will result in the dismissal of his action

See In Re Alea, 286, F.3d 378, 382 (6" Cir. 2002).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order
Case: 1:20-cv-00632-SJD-KLL Doc #: 10 Filed: 11/17/20 Page: 2 of 2 PAGEID #: 200

adopting the Report and Recommendation will not be taken in good faith. See McGore vy.
Wrigglesworth, 114 F. 3d 601 (6" Cir. 1997).

IT IS SO ORDERED.

ae, 0 Mt

“Judge Susan J. Dif
United States District Court
